
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 1002
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 16, 2009
			Received; read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		AN ACT
		To adjust the boundaries of Pisgah National
		  Forest in McDowell County, North Carolina.
	
	
		1.Short titleThis Act may be cited as the
			 Pisgah National Forest Boundary
			 Adjustment Act of 2009.
		2.Boundary adjustment, Pisgah National
			 Forest, North Carolina
			(a)Boundary adjustmentThe boundaries of Pisgah National Forest in
			 McDowell County, North Carolina, are hereby modified to include a parcel of
			 land consisting of approximately 301 acres, of which approximately 213 acres
			 are owned by the United States and administered by the Forest Service, as
			 generally depicted on the map entitled Proposed Proclamation Boundary
			 Change, Grandfather Ranger District, Pisgah National Forest and more
			 particularly delineated and described according to the final boundary
			 adjustment map and boundary description prepared by the Forest Service.
			(b)Availability and correctionThe maps referred to in subsection (a)
			 shall be on file and available for public inspection in the Office of the
			 Regional Forester, Atlanta, Georgia. The Secretary of Agriculture may make
			 minor corrections to the maps.
			(c)Land acquisitionSubject to the appropriation of funds to
			 carry out this subsection and the consent of the owner of the private land
			 included within the boundaries of Pisgah National Forest by subsection (a), the
			 Secretary of Agriculture may acquire the private land.
			(d)Management of acquired landAny federally owned lands that have been or
			 hereafter may be acquired for National Forest System purposes within the
			 boundaries of Pisgah National Forest, as modified by subsection (a), shall be
			 managed as lands acquired under the Act of March 1, 1911 (commonly known as the
			 Weeks Act), and in accordance with the other laws and regulations pertaining to
			 the National Forest System. Nothing in this subsection shall limit the
			 authority of the Secretary of Agriculture to adjust the boundaries of Pisgah
			 National Forest pursuant to sections 10 and 11 of such Act (16 U.S.C. 519,
			 521).
			(e)Relation to Land and Water Conservation
			 Fund ActFor purposes of
			 section 7 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–9), the boundaries of Pisgah National Forest, as modified
			 by subsection (a), shall be considered to be boundaries of Pisgah National
			 Forest as of January 1, 1965.
			
	
		
			Passed the House of
			 Representatives September 15, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
